EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 23, 2008, between
TERRA ENERGY & RESOURCE TECHNOLOGIES, INC., a Delaware corporation (“Employer”),
and Dmitry Vilbaum, an individual (“Employee”).

 

WITNESSETH:

 

WHEREAS, Employer desires to retain the services of Employee and Employee
desires to be employed by Employer upon the terms and conditions hereinafter set
forth;

 

NOW THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree as follows:

 

1.     EMPLOYMENT. Employer hereby employs Employee, and Employee hereby agrees
to serve, as Chief Executive Officer and President of Employer, for the Term of
Employment (as defined in Section 2). Employer’s Board of Directors shall
appoint the Employee to such positions throughout the Employment Period, unless
upon expiration of the first year of the Term of Employment the Board of
Directors takes the decision to appoint the Employee to another executive
position in the Employer and appoint new Chief Executive Officer and President
from industry. Employee agrees to perform such services as are customary for
such offices. Employee further agrees to use Employee’s best efforts to promote
the interest of Employer and to devote such of Employee’s business time and
energies as are reasonably required during normal business hours to the business
and affairs of Employer during the Term of Employment.

 

2.     TERM OF EMPLOYMENT. The employment hereunder shall commence as of the
date of this Agreement and shall continue for a period of three years from the
date of this Agreement until April 22, 2011 (the “Term of Employment”), unless
earlier terminated: (a) upon death of Employee; (b) at the option of Employer
upon 30 days’ prior written notice to Employee, in the event Employee, by reason
of physical injury or illness, is unable to materially perform his duties
hereunder for a continuous period of 120 days and has no expectation of
returning to work within a reasonable time thereafter; (c) at the option of
either party on two months’ prior written notice, the exercise of which option
by Employer shall only be by the majority vote of the Employer’s Board of
Directors at a duly constituted meeting thereof; or (d) upon the discharge of
Employee by the Board of Directors of Employer for “cause” (as defined in
Section 8 of this Agreement).

 

3.

COMPENSATION.

 

(a) Base Salary. As compensation for the services to be provided hereunder and
in consideration of Employee’s agreement not to compete as set forth in Section
4, during the Term of Employment, Employer shall pay Employee an annual salary,
payable bi-weekly, at the rate of One Hundred Fifty Thousand Dollars ($150,000),
less all applicable withholdings and payroll taxes.



 

1

 


--------------------------------------------------------------------------------



 

 

(b) Performance Based Bonus. Employer shall pay Employee an annual performance
based bonus in an amount equal to 5% of the consolidated net profit of Employer
in connection with each of Employer’s fiscal years ending after the date of this
Agreement. Such bonus shall be payable within one month of completion of
Employer’s annual audited financial statements by Employer’s accountant.
Employee shall not be entitled to such bonus if Employee is terminated for cause
under Section 8 of this Agreement.

 

(c) Other Benefits. Notwithstanding anything to the contrary in this Agreement,
Employee shall to be entitled to an annual performance bonus or other bonus and
an annual increase in salary as determined by the Board of Directors of Employer
from time to time. Employee shall be entitled to the following fringe benefits:
(i) medical and dental insurance under such group medical and dental insurance
policies as Employer may provide to its employees; (ii) twelve (12) sick days
per year; (iii) up to three (3) weeks vacation in each year fully worked, and
(iv) participation in Employer’s 401(k) plan or such other plan as Employer may
adopt.

 

(d)

Payment Upon Early Termination.

 

(i) In the event of early termination of employment for any reason specified in
Section 2 or Section 8 of this Agreement, Employer shall no longer be obligated
to make any payments of compensation to Employee or Employee’s estate under this
Agreement; provided, however, any compensation, salary and/or bonus earned
and/or vested for prior periods, but not yet paid, shall be paid by Employer to
Employee or Employee’s estate; and further provided that no bonus pursuant to
Section 3(b) of this Agreement shall be payable if Employee was terminated for
“cause” in accordance with Section 8 of this Agreement.

 

(ii) If Employer terminates Employee’s employment during the Term of Employment
for any reason other than those specified in Section 8, Employer shall pay
Employee four (4) months of Employee’s Base Salary in effect at the time of
termination, calculated from the effective date of termination, payable in
regular installments on the same basis as Employer’s usual employee payment
practices in effect at the time of termination, but not less than on a monthly
basis. In addition, all fringe benefits provided for herein, shall continue for
four (4) months from the effective date of termination of the employment of
Employee.

 

(e) Stock Options. Upon execution of this Agreement, Employer shall issue to
Employee stock options to purchase an aggregate of three million (3,000,000)
shares of Employer’s common stock (the “Options”), exercisable for a term of
three (3) years from the vesting date at 110% of the closing price of the
Employer’s common stock, as reported by OTC Bulletin Board, on the date of
issuance of the Options. The Options shall vest in equal installments of
1,000,000 stock options on each of the following dates: April 23, 2008; April
23, 2009; and April 23, 2010. The vesting schedule is subject to the Employee’s
employment relationship with the Company.



 

2

 


--------------------------------------------------------------------------------



 

 

(f) If Employee dies during the Term of Employment, Employer shall pay to
Employee’s estate the compensation that would otherwise be payable to Employee
pursuant to this Agreement.

 

4.

COVENANT NOT TO COMPETE; INTELLECTUAL PROPERTY; CONFIDENTIALITY.

 

(a) Covenant Not to Compete and Solicit. During the Term of Employment, Employee
will not, within any jurisdiction in which Employer or any affiliate conducts
its business operations, or in any way materially competing with Employer,
directly or indirectly, own, manage, operate, control, be employed by or
participate in the ownership, management, operation or control of, or be
connected in any manner with, any business of the type or character engaged in
or competitive with that conducted by Employer. The decision of Employer’s Board
of Directors as to what constitutes a competing business shall be final and
binding upon Employee, and such decision shall be made in good faith, or as
adjudicated in a court of law. Employee confirms that the Employer presently
conducts business operations based on interpreting of various modalities used in
analyzing, reporting on and recommending sites for exploration and recovery of
natural resources. For these purposes, ownership by Employee or any affiliate of
Employee of securities of a public company not in excess of one percent (1%) of
any class of such securities shall not be considered to be competition with
Employer.

 

Provided that Employer has commenced and continues to perform its
post-employment obligations of post-employment compensation and benefits due to
Employee, for a period of one year after termination of Employee’s employment
with Employer, Employee will not, in a capacity that Employee performs for
Employer pursuant to this Agreement, compete, directly or indirectly, with
Employer’s STeP® and Employer’s other proprietary technology analysis business.
The term “not compete” as used herein shall mean that the Employee shall not
own, manage, operate, or be employed in a business competitive with the present
business of Employer or such other business activity in which Employer may
substantially engage during the term of employment utilizing STeP® and
Employer’s other proprietary technology.

 

For a period of three (3) years after termination of Employee’s employment with
Employer, except with Employer’s specific written permission, which shall not be
unreasonably withheld, Employee further agrees to refrain from interfering with
the employment relationship between Employer and its other employees, by
soliciting any of such individuals to participate in independent business
ventures and agrees to refrain from soliciting business from any client or
prospective client (as disclosed in a list to be provided to Employee by
Employer at the time he ceases to be employed, which list shall be binding upon
Employee) of Employer’s for Employee’s benefit or for any other entity, if such
solicitation shall be in direct competition with the Employer or materially
harmful to the business of Employer.

 

It is the desire and intent of the parties that if any provisions of this
Section 4(a) shall be adjudicated to be invalid or unenforceable, this Section
4(a) shall be deemed amended to delete therefrom such provisions or portion
adjudicated to be invalid or unenforceable, such amendment to apply only with
respect to the operation of this paragraph in the particular jurisdiction in
which such adjudication is made.



 

3

 


--------------------------------------------------------------------------------



 

 

(b) Intellectual Property. During the Term of Employment, Employee will disclose
to Employer, all ideas, inventions and business plans developed by Employee
during such period which directly relate to the business of Employer, including
without limitation any such process, operation, product or improvement which may
be patentable or copyrightable. Employee agrees that such will be the property
of Employer, and that Employee will, at Employer’s request and cost, do whatever
is necessary to secure the rights thereto by patent, copyright or otherwise to
Employer.

 

(c) Confidentiality. Employee agrees to not divulge to anyone (other than
Employer or any other persons employed or designated by Employer, which
designation has already been made by Employer to include that disclosure to the
Institute is specifically, and at all times, permitted) any knowledge or
information of any type whatsoever of a confidential nature relating to the
business of Employer or any of its subsidiaries or affiliates, including without
limitation all types of trade secrets (unless readily ascertainable from public
or published information or trade sources). Employee further agrees not to
disclose, publish or make use of any such knowledge or information of a
confidential nature without prior written consent of Employer.

 

5.     REIMBURSEMENT OF EXPENSES. Employee shall be entitled to be reimbursed
for reasonable travel and other business related expenses incurred in connection
with Employee’s services to Employer pursuant to and during the Term of
Employment upon a basis consistent with the policies established or announced by
Employer.

 

6.

OTHER PRIVILEGES.

 

(a) Communication Devices. During the Term of Employment, Employer agrees to
provide Employee with a cellular phone, Palm Pilot, Blackberry, and/or such
other portable communication device(s) and/or service(s) as Employee shall
reasonably request, for the exclusive use of Employee. Employer agrees to bear
all costs, expenses and payments in connection with the purchase or lease, and
the business use of the phone and such other communication equipment as is
supplied to Employee hereunder.

 

(c) Credit Card. During the Term of Employment, Employer agrees to provide
Employee with an Employer credit card for business use only with a credit line
no less than $25,000 in accordance with the Business Plan approved by the Board
of Directors. Employer shall be responsible for all business related charges to
such account and shall make all annual fee payments for the use of such credit
card. Employee agrees to use his best efforts to obtain pre-approval, in
writing, for any specific charges in excess of $1,000 per charge. Employee
further agrees not to use such credit card for non-business related expenses.
Employee shall reimburse Employer for any non-business use of the credit card.

 

(d) Medical, dental and vision insurance. Employer will provide medical, dental
and vision insurance coverage for Employee and his immediate family, eligible
under family coverage. Employer will also provide a term life insurance policy
on Employee’s life payable to his wife and/or children, as he shall direct, with
coverage equal to twelve months’



 

4

 


--------------------------------------------------------------------------------



 

 

salary, increased to accommodate such salary increases as may occur hereunder,
provided Employee qualified for a standard rate smoker’s policy on initial
issuance thereof, and remains so qualified. If not so qualified, in the event of
his death during the Term hereof, Employee’s Estate shall be paid his salary at
his last pay rate for a period continuing for six months after his demise.

 

(e) Employee shall be entitled to three (3) weeks paid vacation per year (such
vacation time to be carried forward into future years if not taken in a given
year).

 

7.     BREACH BY EMPLOYEE. Both parties recognize that the services to be
rendered under this Agreement by Employee are special, unique and extraordinary
in character, and that in the event of a breach by Employee of the terms and
conditions of this Agreement to be performed by Employee, or in the event
Employee performs services during the Term of Employment for any person, firm,
corporation or other entity engaged in a competing line of business with
Employer, or otherwise materially breaches this Agreement, and fails to correct
or substantially cure such breach within a reasonable time after receipt of
written notice to cure, Employer shall be entitled, if it so elects, to
institute proceedings and to prosecute them in any court of competent
jurisdiction, either in law or in equity, to obtain damages for any such
material breach of this Agreement, or to enforce the specific performance
thereof by Employee, or to enjoin Employee from performing services for any such
other person, firm, corporation or other entity of services that would be in
direct material breach hereof. This provision is specifically subject to the
provisions of Section 4 above.

 

8.     TERMINATION FOR CAUSE. Employer may terminate Employee for cause upon ten
(10) days’ prior written notice to Employee. For purposes of this Agreement, an
event or occurrence constituting “cause” shall mean:

 

(a) Employee’s continued willful failure or refusal after notice thereof, to
perform specific directives of Employer’s Board of Directors, when such
directives are consistent with the scope and nature of Employee’s duties and
responsibilities as set forth in Section 1 and elsewhere herein and such failure
or refusal is: (i) not corrected within a reasonable time after receipt of
written notice is sent by Employer’s Board of Directors after resolution
authorizing such notice; (ii) the direct material cause of material damages to
the Employer; and (iii) within the ability and power of Employee to materially
perform such directive as to render such failure or refusal willful;

 

(b) Employee’s conviction of a felony or of any crime involving moral turpitude,
fraud or misrepresentation and final resolution of all appeals therefrom;

 

(c) Any court determination of gross or willful conduct of Employee resulting in
substantial loss to Employer, substantial damage to Employer’s reputation or any
material theft from Employer;

 

(d) Other than by reason of physical injury or illness, a determination of
Employee’s material willful failure to perform the duties and responsibilities
under this Agreement causing material damage to Employer;



 

5

 


--------------------------------------------------------------------------------



 

 

(e) Employee’s continued personal use of the Employer authorized credit card
after receipt of written notice from the Board of Directors not to do so; or

 

(f) A determination of any material breach (not covered by any of the clauses
(a) through (d)) of any of the provisions of this Agreement, causing material
damage to Employer, and such breach was not cured within ten days, or such other
greater amount of time as is reasonable under the circumstances, after written
notice thereof is delivered to Employee by Employer.

 

9.     ASSIGNMENT. This Agreement is a personal contract and, except as
specifically set forth herein, the rights and interests of Employee herein may
not be sold, transferred, assigned, pledged or hypothecated by Employee. The
rights and obligations of Employer hereunder shall be binding upon and run in
favor of the successors and assigns of Employer. Employee specifically consents
to assignment of this Agreement by Employer pursuant to any reorganization or
business combination that Employer may effect hereafter, except as limited or
otherwise provided elsewhere in this Agreement, and subject to such other
provisions.

 

10.      GOVERNING LAW; CAPTIONS. This Agreement contains the entire agreement
between the parties and shall be governed by the laws of the State of New York.
It may not be changed orally, but only by agreement in writing signed by the
party against whom enforcement of any waiver, change, modification or discharge
is sought, and consented to in writing by the Board of Directors of Employer.
Any dispute shall be resolved in the courts of the County, City and State of New
York. Section headings are for convenience or reference only and shall not be
considered a part of this Agreement.

 

11.      NOTICES. Any notice or other communication required or permitted
hereunder shall be sufficiently given if delivered in person to Employer by
delivery to its Chairman of the Board of Directors or sent by telex, telecopy or
by registered or certified mail, postage prepaid, addressed as follows:

 

if to Employee, to:

Dmitry Vilbaum

at the address on file with the Employer

 

if to Employer, to:

Attn.: Chairman of the Board

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 917-591-5988

 

12.      PRIOR AGREEMENTS. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto.

 

[Signature Page follows]



 

6

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement, on and as of the date and year
first above written.

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

By the Board of Directors

By:

/s/ Ivan Railyan

Name:

Ivan Railyan

 

Title:

Chairman

 

 

 

EMPLOYEE

 

/s/ Dmitry Vilbaum

Dmitry Vilbaum

 

 

7

 

 

 